Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 remain for examination, wherein claim 1 is an independent claim.

Allowance Subject matter
Claim 5 includes allowable subject matter.  
Claim is still objected to as depending from rejected independent claim(s), but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims since it is noted that the recorded prior art(s) does not specify the claimed phase amount as claimed in the instant claim.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirai Kinji et al  (JP-2016108654 A, with on-line English translation, listed in IDS dated 5/13/2020, thereafter JP’654).
Regarding claim 1, JP’654 provides a Mg alloy extrusion material including Al, Mn, Ca, and Sr (Abstract, par.[0026], examples, and claims of JP’654), which reads on the claimed Mg alloy containing Al, Sr, Ca, and Mn as recited in the instant claim. JP’654 specify precipitated second phase including Al2Ca 4Sr on the Mg matrix with Al as solid-dissolved element (Par.[0023]-[0024] of JP’654) and JP’654 specify the area ratio of the second phase is preferably 3.5-10% on grain boundary (Fig.2-3, par.[0032]-[0033], and [0052] of JP’654), which reads on the claimed phases and area ratio of the phases as recited in the instant claim. Since JP’654 teaches the same Mg alloy with the same phases, claim 1 is anticipated by JP’654.
Regarding claims 2 and 4, since the claimed area ratio of group C precipitation (cl.2) and phase Mg17Al12 (cl.4) includes “zero” %, therefore, “aero” or trace amount of group C precipitation and/or phase Mg17Al12 will meets the claimed limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP’654.
Regarding claim 3, JP’654 specify that he area ratio of the second phase is preferably 3.5-10% on grain boundary (Fig.2-3, par.[0032]-[0033], and [0052] of JP’654), which overlaps the claimed precipitated phase A and phase B. Overlapping in phases range create a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the precipitation phase from the disclosure of since JP’654 teaches the same Mg based alloy including Al, Sr, Ca, Mn throughout whole disclosing range.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JP’654 evidenced by Mizutani et al (US-PG-pub 2018/0371583 A1, corresponding to WO 2018/012602 A1, listed in IDS filed on 5/13/2020, thereafter PG’583).
Regarding claims 2 and 4, JP’654 teaches precipitated second phase including Al2Ca and Al4Sr on the Mg matrix with Al as solid-dissolved element (Par.[0023]-[0024] of JP’654). The fact of including precipitated 2nd phases other than Al2Ca and Al4Sr on the Mg matrix in an Mg-Al-Sr-Ca-Mn alloy is evidenced by PG’583. PG’583 teaches “A magnesium alloy is provided that includes: 5.0 mass % or more and 15.0 mass % or less of Al; 2.5 mass % or more and 7.0 mass % or less of Sr; 0.05 mass % or more 17Al12 phase in the Mg-Al-Sr-Ca-Mn alloy (par.[0044]-[0046] of PG’583), which reads on the claimed phases in the instant claims. 

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP’654 in view of Nishii et al (US 5,872,699, thereafter US’699).
Regarding claims 6-7, JP’654 specify applying the Mg-based alloy for members requiring light weight and high strength, for example, a housing for a notebook personal computer, a digital camera, or a portable communication device, an engine cover for an automobile or a motorcycle, and a component such as a steering wheel (Par.[0002] of JP’654), which including part having a base part integrally molded with a protrude part. Regarding the thickness ratio as claimed in the instant claims, US’699 teaches computer house manufactured from a Mg-alloy and US’699 teaches variable protrude and length relate to the thickness of the house (Fig.3, 6-7, and 11 of US’699), it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the dimensions and shape of the Mg-based alloy part as demonstrated by US’699 for the 
Regarding claims 8 and 9, since the claimed area ratio of group C precipitation (cl.8) and phase Mg17Al12 (cl.9) includes “zero” %, therefore, “aero” or trace amount of group C precipitation and/or phase Mg17Al12 will meets the claimed limitations.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP’654 in view of US’699 and further evidenced by PG’583.
Regarding claims 8-9, JP’654 teaches precipitated second phase including Al2Ca and Al4Sr on the Mg matrix with Al as solid-dissolved element (Par.[0023]-[0024] of JP’654). The fact of including precipitated 2nd phases other than Al2Ca and Al4Sr on the Mg matrix in an Mg-Al-Sr-Ca-Mn alloy is evidenced by PG’583. PG’583 teaches “A magnesium alloy is provided that includes: 5.0 mass % or more and 15.0 mass % or less of Al; 2.5 mass % or more and 7.0 mass % or less of Sr; 0.05 mass % or more and less than 3.0 mass % of Ca; and 0.1 mass % or more and 0.6 mass % or less of Mn, with a remainder including Mg and inevitable impurities” (abstract of PG’583). PG’583 specify that different type of Al-Sr, Al-Ca, and 2% or less of Mg17Al12 phase in the Mg-Al-Sr-Ca-Mn alloy (par.[0044]-[0046] of PG’583), which reads on the claimed phases in the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734